Case 2:20-cv-00501-JWH-MAA Document 24 Filed 02/26/21 Page 1 of 2 Page ID #:183




    1
                                                                     J S -6
    2
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   DIRECTORS OF THE MOTION                Case No. 2:20-cv-00501-JWH-MAAx
          PICTURE INDUSTRY PENSION
   12     PLAN AND DIRECTORS OF THE
          MOTION PICTURE INDUSTRY              JUDGMENT
   13     HEALTH PLAN,
   14               Plaintiff,
   15         v.
   16   RED HANDLE PRODUCTIONS,
          LLC, and
   17   DOES 1 through 10,
   18               Defendants.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:20-cv-00501-JWH-MAA Document 24 Filed 02/26/21 Page 2 of 2 Page ID #:184




    1         Pursuant to the Order filed concurrently herewith,
    2         It is hereby ORDERED, ADJUDGED, and DECREED as follows:
    3         1.    Plaintiff Directors of the Motion Picture Industry Pension Plan and
    4   Directors of the Motion Picture Industry Health Plan shall have JUDGMENT
    5   in its favor, and against Defendant Red Handle Productions, LLC, in the amount
    6   of $24,143.83.
    7         2.    Fictitiously named Defendants Does 1 through 10 are
    8   DISMISSED.
    9         3.    To the extent that any party seeks any other form of relief, it is
   10   DENIED.
   11         IT IS SO ORDERED.
   12
   13   Dated: February 26, 2021
                                               John W. Holcomb
   14                                          UNITED STATES DISTRICT JUDGE
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               -2-
